Order, Supreme Court, New York County, entered on December 31, 1971, denying defendant’s motion for summary judgment, dismissal of the complaint, or alternate relief, unanimously reversed, on the law, and the complaint dismissed. Appellant shall recover of respondents $60 costs and disbursements of this appeal. If plaintiffs have any cause of action at all, on this record it can only be derived from the Gamble consolidated mortgage, which consisted of two mortgages dated May 1, 1957 and May 17, 1957. However, by assignment, absolute in form, dated June 10, 1966, plaintiffs assigned whatever interest they had therein to the Merchants Bank which, thereafter, executed a release to the mortgagor. Under the circumstances plaintiffs no longer have any interest in the Gamble property and are without standing to bring this action. Concur — McNally, J. P., Steuer, Tilzer, Eager and Capozzoli, JJ.